ON MOTION

ORDER

Terry L. Johnson and Switch and Data Management Company LLC each move without opposition to transfer Johnson’s appeal of the decision of the United States District Court for the Middle District of Florida in Johnson v. Switch & Data Mgmt. Co., No. 04-CV-1750 (Nov. 15, 2005), to the United States Court of Appeals for the Eleventh Circuit.
*322Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. This appeal and Johnson’s brief are transferred to the Eleventh Circuit pursuant to 28 U.S.C. § 1631.